DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 December 2020 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 January 2021 is being considered by the examiner.

  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-21 are rejected under 35 U.S.C. 103 as being unpatentable over Landis (U.S. Publication No. 2015/0377659, hereinafter Landis) in view of Kawashima (U.S. Patent No. 5,170,675, hereianfter Kawashima) and Wehmeyer (U.S. Patent No. 3,794,204, hereinafter Wehmeyer).

	Landis does not disclose the housing comprising a flat mating surface or the compressor comprising an anti-rotation means that includes at least one flat surface cooperating with the mating flat surface.  Additionally, Landis does not disclose that a portion of the upper plate defines an upper plate diameter that is greater than the maximum outer diameter of the compressible seal.

	Kawashima discloses in figure 3, a flat mating surface 29 and an anti-rotation means [32] that includes at least one flat surface cooperating with the mating flat surface.
	Wehmeyer discloses, see fig 2, that a portion [41] of the upper plate [12] defines an upper plate diameter that is greater than the maximum outer diameter of the compressible seal [16].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace Landis’ anti-rotation pin with a flat mating surface on the housing and an anti-rotation means that includes at least one flat surface cooperating with the mating flat surface for the benefit of further ensuring that no rotation occurs once the compressor is in place and to modify the upper plate such that a portion of the upper plate defines an upper plate diameter that is greater than the maximum outer diameter of the compressible seal if one wished to use a smaller cavity and less compressible material.
	Further citations will refer to Landis unless otherwise noted.
	With respect to Claim 2, the combination of Landis, Kawashima and Wehmeyer disclose that the 
upper plate is configured to prevent twisting of the compressible seal along a longitudinal axis of the housing, compressible seal prevents any passage of corrosive gases or liquids between the compressible seal and the housing.  [para 15, compressible sealed]
	With respect to Claim 3, the combination of Landis, Kawashima and Wehmeyer disclose that the compressor further provides a nut [188] and an upper plate [upper 184], the upper plate compressing the compressible seal upon tightening of the nut. 
	With respect to Claim 4, the combination of Landis, Kawashima and Wehmeyer disclose that the upper plate includes anti-rotation means [Kawashima’s 32] preventing any rotation of the upper plate upon rotation of the nut. 

	With respect to Claim 7, the combination of Landis, Kawashima and Wehmeyer disclose that the compressible seal is made of PTFE [see para 27] that the at least one wire comprises an outer insulator [para 37, rubber wire insulation], but doesn’t disclose that the wire’s outer insulator is also PTFE.
	However, in paragraph 37, Landis notes that rubber and PTFE are both acceptable pliable materials and one having ordinary skill in the art before the effective filing date of the invention would have found it obvious to use any known pliable insulating material around the wire, including PTFE.
	With respect to Claim 8, the combination of Landis and Kawashima disclose that the sensor comprises two wires and the compressible seal comprises two through-holes; each through-hole receiving one wire.   Each wire 196 goes through a hole.
	Neither discloses the upper plate having a concave surface which abuts the side of the compressible seal opposite from the sensing portion, the sensor further comprising a lower plate having a concave shape which contacts a second side of the compressible seal opposite from the upper plate to such that the upper and lower plates sandwich the compressible seal therebetween.
	Wehmeyer, see fig 2 shows using concave surfaces [44 and 34 on either side of 16] abutting a compressible seal to improve the seal.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify combination of Landis and Kawashima such that the upper plate having a concave surface which abuts the side of the compressible seal opposite from the sensing portion, the sensor further comprising a lower plate having a concave shape which contacts a second side of the 
	With respect to Claim 9, the combination of Landis, Kawashima and Wehmeyer disclose that a potting material [192] is dispensed inside the housing to further improve the compressible sealing of the electrical connection between the wire and the sensing portion of the sensor. 
	With respect to Claim 10, Landis discloses a sensor for measuring the presence or not of an element [para 22], the sensor comprising: a housing [132/134] inside which are installed: a sensing portion [para 29], at least one wire [196s] electrically connected to the sensing portion, and a compressible seal [182] for compressible sealing the connection between the sensing portion and the at least one wire, with at least one through-hole receiving a portion of the at least one wire, the compressor comprising an upper plate [upper 184] positioned in the housing and adjacently abutting a side of the compressible seal opposite from the sensing portion, the upper plate being formed of rigid material and defining at least one plate through-hole adapted to allow the at least one wire [196] therethrough, the upper plate having an upper plate diameter which is greater than the inner housing diameter,  the sensor further providing a compressor [186] installed at least partly inside the housing, movable with respect to the housing and adapted to contact the compressible seal in order to compress it, the compressor comprising an upper plate [upper 184] positioned in the housing and adjacently abutting a side of the compressible seal opposite from the sensing portion, the upper plate being formed of rigid material and defining at least one plate through-hole adapted to allow the at least one wire therethrough, the upper plate having an upper plate diameter which is greater than the inner housing diameter wherein the compressible seal is monobloc and made from a single material which is softer [one pliable material; para 37] than the material constituting the housing, and wherein upon displacement of the compressor, the compressible seal is deformed until the creation of a compression force exerted by the compressible seal onto the portion of the at least one wire, the inner housing 
	Landis does not disclose the housing comprising a flat mating surface or the compressor comprising an anti-rotation means that includes at least one flat surface cooperating with the mating flat surface.  Additionally, Landis does not disclose that a portion of the upper plate defines an upper plate diameter that is greater than the maximum outer diameter of the compressible seal.
	Landis uses a pin 22 into a groove 20 to prevent rotation.  It is well known in the art to use different shaped mating elements for connecting purposes.  
	Kawashima discloses in figure 3, a flat mating surface 29 and an anti-rotation means [32] that includes at least one flat surface cooperating with the mating flat surface.
	Wehmeyer discloses, see fig 2, that a portion [41] of the upper plate [12] defines an upper plate diameter that is greater than the maximum outer diameter of the compressible seal [16].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to replace Landis’ anti-rotation pin with a flat mating surface on the housing and an anti-rotation means that includes at least one flat surface cooperating with the mating flat surface for the benefit of further ensuring that no rotation occurs once the compressor is in place and to modify the upper plate such that a portion of the upper plate defines an upper plate diameter that is greater than the maximum outer diameter of the compressible seal if one wished to use a smaller cavity and less compressible material.
	With respect to Claim 11, the combination of Landis, Kawashima and Wehmeyer disclose that the upper plate is configured to prevent twisting of the compressible seal along a longitudinal axis of the housing compressible seal prevents any passage of corrosive gases or liquids between the compressible seal and the housing.  The compression nut 188 and pliable material create the compressible seal. 

	With respect to Claim 13, the combination of Landis, Kawashima and Wehmeyer disclose that the upper plate includes anti-rotation means [Kawashima’s 32] preventing any rotation of the upper plate upon rotation of the nut. 
	With respect to Claim 14, the combination of Landis, Kawashima and Wehmeyer disclose that the compressible seal bears against a lower plate [lower 184] installed inside the housing and opposite the compressor with respect to the compressible seal, the lower plate having a lower plate diameter which is smaller than the upper plate diameter. 
	With respect to Claim 15, the combination of Landis, Kawashima and Wehmeyer disclose that the compressible seal is made of PTFE [see para 27] that the at least one wire comprises an outer insulator [para 37, rubber wire insulation], but doesn’t disclose that the wire’s outer insulator is also PTFE.
	However, in paragraph 37, Landis notes that rubber and PTFE are both acceptable pliable materials and one having ordinary skill in the art before the effective filing date of the invention would have found it obvious to use any known pliable insulating material around the wire, including PTFE.
	With respect to Claim 16, the combination of Landis and Kawashima disclose that the sensor comprises two wires and the compressible seal comprises two through-holes; each through-hole receiving one wire.   Each wire 196 goes through a hole.
	Neither discloses the upper plate having a concave surface which abuts the side of the compressible seal opposite from the sensing portion, the sensor further comprising a lower plate having 
	Wehmeyer, see fig 2 shows using concave surfaces [44 and 34 on either side of 16] abutting a compressible seal to improve the seal.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify combination of Landis and Kawashima such that the upper plate having a concave surface which abuts the side of the compressible seal opposite from the sensing portion, the sensor further comprising a lower plate having a concave shape which contacts a second side of the compressible seal opposite from the upper plate to such that the upper and lower plates sandwich the compressible seal therebetween for the benefit of improving the seal.
	With respect to Claim 17, Landis the combination of Landis and Kawashima disclose that a potting material [192] is dispensed inside the housing to further improve the compressible sealing of the electrical connection between the wire and the sensing portion of the sensor.
	With respect to Claim 18, Landis the combination of Landis, Kawashima and Wehmeyer disclose that the sensor according to claim 1, wherein anti-rotation means prevents twisting of the compressible seal along a central axis of the sensor to avoid twisting of and damage to the at least one wire or the sensing portion.  Prevention the rotation would necessarily prevent twisting, which is a synonym for rotation.  
	With respect to Claim 19, Landis the combination of Landis, Kawashima and Wehmeyer disclose that the housing comprises a blocking means [142] against which bears a lower plate [140] installed inside the housing.
	With respect to Claim 20, Landis the combination of Landis, Kawashima and Wehmeyer disclose that the lower plate [140] is opposite the compressor [188] with respect to the compressible seal [182].



Response to Arguments
Applicant’s arguments with respect to the claim have been considered but are moot in view of the new grounds of rejection.  The amendments overcame the previous rejection over Landis and Kawashima, but are newly rejected in view of Landis, Kawashima and Wehmeyer.
	 	 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-




/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
                                                                                                                                                                                                    /LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855